DETAILED ACTION
This office action is in response to communication filed on 26 July 2021.

Claims 1 – 2, 5 – 9, and 12 – 14 are presented for examination.

The following is a FINAL office action upon examination of application number 16/205604.  Claims 1 – 2, 5 – 9, and 12 – 14 are pending in the application and have been examined on the merits discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed 26 July 2021, Applicant amended claims 1 and 8.  Claims 3, 4, 10, and 11 are cancelled.  

Response to Arguments
Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection, Applicant argues that the rejection is overcome with the addition of claim language of a control circuit implemented as parallel processors.  Examiner respectfully disagrees. The existence of “parallel processors” merely means that there is double the computing power, but does not change the fact that these are otherwise generic processors.  Additionally, “causing” an action opens up that action to being performed as a mere transmission of instruction.  One could cause shelves to be stocked by simply telling another person to stock the shelves.  The after effect of a conversation or providing instructions are outside the scope of what is claimed.  The argument that the parallel processing improves operating speed and efficiency is not persuasive, because the specification barely mentions parallel processors in one instance and does not describe how speed and efficiency are improved.  Examiner’s feeling is that the duplication of processing power is what is being referred to, but that is not an improvement to the processors themselves.  Rather, this is the natural result of increasing the generic number of processors.  Examiner does have a suggestion for how to overcome this rejection.  Applicant previously claimed a group of options between an automated vehicle, a human, or a robot to stock shelves, and Examiner should have been clearer how to amend to remove the 35 U.S.C. 101 rejection.  If claims were to replace the language submitted with request for continued examination on 8 February 2021, while striking through the human option, then that would be allowable.  An automated vehicle or a robot stocking the shelves by moving or rearranging products would pass the test for subject matter eligibility.  Examiner strongly recommends making this amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 2, 5 – 9, and 12 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more.  The independent claims recite displaying products to customers, collecting current sales data, receiving current sales data, storing current sales data and representation of existing sales clusters of retail stores that are each assigned to an existing planogram, determining transition information that identifies retail stores that have potentially moved sales clusters based on current sales data, determining an average cluster retention score of number of retail stores have moved clusters in the current sales period based on the transition information for all retail stores, when the score is below a threshold, performing a re-organization of sales clusters based on current sales data, when the score is above a threshold, determining whether each retail store should be re-classified in a different cluster or placed in a new sales cluster, determining an optimal planogram for each retail store based on whether stores were re-classified, re-organized, or moved to a new cluster, stocking the shelving units according to the planogram by moving or rearranging products in the shelving units in stores, wherein determining whether retail stores are re-classified or placed in a new cluster is based on a confidence score indicative of a distance of the store to the cluster and the likelihood that a retail store belongs to an existing sales cluster, wherein a first value of the confidence score indicates the store is closer to the existing cluster compared to other clusters, wherein a second value of the confidence score that is less than the first value indicates the store is at a similar distance between two clusters, and wherein a third value of the confidence score lower than the second value indicates that store should be placed in the new cluster. Dependent claims further define planograms and the determination of sales clusters.  These claims represent a certain method of organizing human activity as it involves using humans to create stock and inventory changes combined with a mental process as there are calculations such as a planogram and confidence scoring.  These groupings are defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic elements such as retail stores, shelving units, entry devices, transceiver circuit, central processing center, database, and parallel processors.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The generically recited computer elements making calculations and determinations along with a human using well-known technology of a shelf in a store to stock items do not rise to the level of significantly more.  The claims recite well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) (Storing and retrieving information in memory Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-9) (computer receives and sends information over a network - buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).


Allowable Subject Matter
Claims 1 – 2, 5 – 9, and 12 – 14 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record, taken individually or in any combination, teach, inter alia a system and a method for updating planograms that are used to arrange products in retail stores, the system and method comprising: a plurality of retail stores; shelving units disposed in each of the plurality of retail stores, the shelving units configured to display products to customers; a plurality of sales entry devices that are configured to collect current sales data at the plurality of retail stores during a current sales period; a transceiver circuit disposed at a central processing center, the transceiver circuit being configured to receive the current sales data; a database disposed at the central processing center that is configured to store the current sales data and additionally store a representation of existing sales clusters of retail stores, each of the existing sales clusters including a subset of the plurality of retail stores such that each retail store belongs to one of the existing sales clusters, each of the existing sales clusters being assigned an existing planogram; a control circuit that is disposed at the central processing center, the control circuit being coupled to the transceiver circuit and the database, the control circuit comprising parallel processors that implement a virtual machine, the control circuit being configured to: based upon the current sales data, determine transition information that identifies retail stores that have potentially moved from an original one of the existing sales clusters to a different one of the existing sales clusters, wherein the transition information relates to Euclidian distances between retail stores that have moved and the existing sales clusters; based upon the transition information for all the retail stores, determine an average cluster retention score, the average cluster retention score being a numeric measure of how many retail stores have moved from original to different existing sales clusters in the current sales period; when the average cluster retention score is below a predetermined threshold, perform a complete re-organization of the existing sales clusters based at least in part upon the current sales data, wherein the complete reorganization does not necessarily keep any of the existing sales clusters; when the average cluster retention score is above the predetermined threshold, determine whether each retail store should be re-classified as belonging to a different existing sales cluster or should be placed in a newly created sales cluster; determine an optimal planogram for each retail store based at least in part upon whether a complete re-organization is performed, whether the retail store is re-classified as belonging to a different existing sales cluster, or whether the retail store is placed in a newly created sales cluster, the optimal planogram when implemented being effective to maximize store performance; selectively implement an action based upon the optimal planogram, the action causing the shelving units in the stores to be stocked according to the planogram, the stocking being accomplished by moving or rearranging products within the retail stores to the shelving units in the retail stores, the action also including reconfiguring at least one of the shelving units in at least one of the plurality of retail stores; wherein the determination of whether retail stores are re-classified or placed in a newly created cluster is based upon a confidence score, the confidence score indicating the likelihood a particular retail store belongs to an existing sales cluster and wherein the confidence score is indicative of a distance of the particular store to the existing sales cluster; wherein a first value of the confidence score indicates that the particular retail store is closer to the existing cluster compared to the other clusters, wherein a second value of the confidence score that is less that the first value indicates the particular retail store is at a similar distance as between two clusters, and wherein a third value of the confidence score that is lower than the second value indicates that particular retail store should be place in the newly created cluster.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GURSKI/Primary Examiner, Art Unit 3623